Name: 2003/910/EC: Council Decision of 22 December 2003 on the appointment of the Special Coordinator of the Stability Pact for South-Eastern Europe
 Type: Decision
 Subject Matter: economic geography;  international affairs;  personnel management and staff remuneration;  European construction
 Date Published: 2003-12-30

 Avis juridique important|32003D09102003/910/EC: Council Decision of 22 December 2003 on the appointment of the Special Coordinator of the Stability Pact for South-Eastern Europe Official Journal L 342 , 30/12/2003 P. 0051 - 0052Council Decisionof 22 December 2003on the appointment of the Special Coordinator of the Stability Pact for South-Eastern Europe(2003/910/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1080/2000 of 22 May 2000 on support for the United Nations Interim Mission in Kosovo (UNMIK) and the Office of the High Representative in Bosnia and Herzegovina (OHR) and the Stability Pact for South-Eastern Europe (SP)(1), and in particular Article 1a thereof,Having regard to the proposal from the Commission,Whereas:(1) On 10 June 1999 the Foreign Ministers of the Member States of the European Union and the European Commission, together with the other participants in the Stability Pact for South-Eastern Europe agreed to establish a Stability Pact for South-Eastern Europe, hereinafter called the "Stability Pact".(2) Council Joint Action 2002/964/CFSP of 10 December 2002 amending and extending the mandate of the Special Representative of the European Union to act as Special Coordinator of the Stability Pact for South-Eastern Europe(2), is due to expire on 31 December 2003.(3) Article 1a of Regulation (EC) No 1080/2000 provides for a procedure for the appointment of the Special Coordinator of the Stability Pact as from 1 January 2004.(4) It is necessary to establish, together with the appointment, a mandate for the Special Coordinator. The mandate laid down in Joint Action 2002/964/CFSP for the Special Representative is suitable to apply to the Special Coordinator.(5) It is appropriate to lay down clear lines of responsibility as well as guidance on coordination and reporting,HAS DECIDED AS FOLLOWS:Article 1Dr Erhard BUSEK is hereby appointed Special Coordinator of the Stability Pact for South-Eastern Europe.Article 2The Special Coordinator shall carry out the functions provided for in point 13 of the Stability Pact document of 10 June 1999.Article 3In order to achieve the objective referred to in Article 2, the mandate of the Special Coordinator shall be to:(a) promote achievement of the Stability Pact's objectives within, and between, the individual countries, where the Stability Pact proves to have an added value;(b) chair the South-Eastern Europe Regional Table;(c) maintain close contact with all participants and facilitating States, organisations and institutions of the Stability Pact, as well as relevant regional initiatives and organisations, with a view to fostering regional cooperation and enhancing regional ownership;(d) cooperate closely with all institutions of the European Union and its Member States in order to promote the role of the European Union in the Stability Pact in accordance with points 18, 19, and 20 of the Stability Pact document and to ensure complementarity between the work of the Stability Pact and the Stabilisation and Association Process;(e) meet periodically and collectively as appropriate with the Chairs of the Working Tables to ensure strategic overall coordination and provide the secretariat of the South-Eastern Europe Regional Table and its instruments;(f) work on the basis of a list, agreed in advance and in consultation with the participants of the Stability Pact, of priority actions for the Stability Pact to implement during the course of 2004, and keep the working methods and structures of the Stability Pact under review, ensuring consistency and efficient use of resources.Article 4The Special Coordinator shall conclude a financing agreement with the Commission.Article 5The activities of the Special Coordinator shall be coordinated with those of the Secretary-General of the Council/High Representative for the CFSP, the Presidency of the Council and the Commission, notably in the framework of the Informal Consultative Committee. In the field, close liaison shall be maintained with the Presidency of the Council, the Commission, the Member States' Heads of Mission, the Special Representatives of the European Union, as well as with the Office of the High Representative in Bosnia and Herzegovina and with the United Nations Civil Administration in Kosovo.Article 6The Special Coordinator shall report, as appropriate, to the Council and the Commission. He will continue to inform the European Parliament regularly about his activities.Article 7This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004 until 31 December 2004.Done at Brussels, 22 December 2003.For the CouncilThe PresidentA. Matteoli(1) OJ L 122, 24.5.2000, p. 27. Regulation as amended by Regulation (EC) 2098/2003 (OJ L 316, 29.11.2003, p. 1).(2) OJ L 334, 11.12.2002, p. 9. Joint Action as extended by Joint Action 2003/449/CFSP (OJ L 150, 18.6.2003, p. 74).